569 S.E.2d 271 (2002)
356 N.C. 177
STATE of North Carolina
v.
Marion Edward PEARSON, Jr.
No. 541A01.
Supreme Court of North Carolina.
August 15, 2002.
Robert C. Ervin, Morganton, for Pearson.
Robert C. Montgomery, Assistant Attorney General, David T. Flaherty, District Attorney, for State of North Carolina.
Prior report: 356 N.C. 22, 566 S.E.2d 50.

ORDER
Upon consideration of the Petition filed by Defendant Pro Se for Rehearing En Banc of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th day of August 2002."